GULOTTA, Judge.
On remand from the Louisiana Supreme Court,1 and on reconsideration of the record *263in this matter involving suspicious similarity of soft tissue injuries and treatment to five plaintiffs occupying the same automobile, as set forth in our earlier decision,2 we are of the opinion that the medical testimony adduced at trial warrants a maximum general damage award of $800.00 to each plaintiff.
Accordingly, the judgment of the trial court awarding $2,000.00 as general damages to each of the plaintiffs — Robert Sanders, John Cantry, Lawrence Hudson, Michael Conner and Joshua Berry — is reduced to $300.00 to each of the above named parties. In all other respects, the judgment is affirmed.

AMENDED AND AFFIRMED.


. Sanders v. Hall, 347 So.2d 248 (La. 1977). In re: Lev Hall, Jr. and N. O. Public Service, Inc. applying for certiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of Orleans. “Writ granted. The case is remanded to the court of appeal for reconsideration in the light of art. 5, Section 10(B), La.Const. and article 1934(3) of the Louisiana Civil Code.”


. Sanders v. Hall, 345 So.2d 590 (La.App. 4th Cir. 1977).